Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 09/20/2021.  These drawings are accepted.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1, line 2 recites “an I3C bus”, this term must be spelt out. Similar issues also present in claim 13, line 2, and claim 18, line 3.  Claims 2-12, 14-17, 19 and 20 are objected due to their dependency to claims 1, 13, and 18. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 111113222. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by the following table (provided for illustrative purposes) that compares claim 1 of the instant application with claim 1 of the issued Patent.   
Co-pending Application	(#17/479001)

1.) An apparatus comprising:





a first driver to drive first information onto a first line of an I3C bus;

a second driver to drive a clock signal onto a second line of the I3C bus; and

a mode control circuit to cause the first driver to drive first data information onto the first line of the I8C bus and cause the second driver to drive the clock signal onto the second line of the I3C bus in a single-ended manner in a first mode, and to cause the first driver and the second driver to drive differential data information onto the first line and the second line of the I3C bus in a differential manner in a second mode. 




Claim 1, Issued Patent  No. 11113222 
1. ) An apparatus comprising: a host controller to couple to an interconnect to which a plurality of devices may be coupled, the host controller including:
 a first driver to drive first information onto a first line of the interconnect;

 a second driver to drive a clock signal onto a second line of the interconnect; 

and a mode control circuit to cause the first driver to drive first data information onto the first line of the interconnect and cause the second driver to drive the clock signal onto the second line of the interconnect in a single-ended manner in a first mode and to cause the first driver and the second driver to drive differential data information onto the first line and the second line of the interconnect in a differential manner in a second mode.


Similar limitations also recited in claim 13 lines 1-5 and claim 18, lines 1-10. Although the conflicting claims are not identical, the instant application claim scope is a species to the issued Patent’s genus scope, the instant application incorporating material already present in the issued Patent. The Mishra reference US 20220123987 further provide anticipation of the instant application claims as Figures 8a and 8B illustrate both “single-ended signaling and different signaling” in support of claims containing the I3C bus (Mishra [0017], [0040], [0041]). The motivation for doing so is the awareness that traditional bandwidth techniques becomes less suitable as the IC size shrinks (Mishra [0002]). Claims 2-12, 14-17, 19 and 20 are rejected due to their dependency to rejected claims 1, 13, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching I3C as recited in claim 1: US 10579581 B2, US 20170075852 A1, AND US 20170041688 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184